Citation Nr: 0631912	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  01-02 424a	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from April 1977 until July 
1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.

This matter was previously before the Board in January 2005.  
At that time, a remand was ordered to accomplish additional 
development.


FINDINGS OF FACT

1.  A bilateral foot disability preexisted service.

2.  The competent evidence demonstrates that the veteran's 
preexisting bilateral foot disability was permanently 
worsened during active service.


CONCLUSION OF LAW

A bilateral foot disability was aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).  In view of 
the Board's disposition in this matter, the application of 
the VCAA is moot.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

Procedural history

The veteran initially raised a claim of entitlement to 
service connection flat feet, bunions and arthritis of the 
feet in July 1978.  That claim was denied by the RO in an 
August 1978 rating decision.  Next, in May 1979, the veteran 
claimed disability of the right ankle, as well as a chipped 
bone condition and arthritis of the feet.  That claim was 
also denied by the RO, in a July 1979 rating action.  

In December 1999, the veteran requested that his claim of 
entitlement to service connection for a disability of the 
feet be reopened.  That request was rejected by the RO in 
March 2000.  The veteran disagreed with that determination 
and initiated an appeal.  A statement of the case was issued 
in June 2000 and the appeal was perfected with a submission 
received in March 2001.  The matter came before the Board in 
January 2005.  At that time, it was determined that new and 
material evidence had been received to reopen the claim.  
However, the merits of the claim were not adjudicated at 
that time.  Rather, a remand was ordered to accomplish 
additional development.  

Discussion 

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Here, the veteran is claiming entitlement to service 
connection for a bilateral foot disability.  

According to the law, direct service connection is warranted 
if it is shown that a veteran has a disability resulting 
from an injury incurred or a disease contracted in the line 
of duty, or for aggravation of a preexisting injury or 
disease in active military service.  38 U.S.C.A. §1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

In the present case, VA and private records dated from 1999 
through 2006 reflect persistent complaints of pain and 
swelling of the feet.  In additional to revealing subjective 
complaints, such records also indicated objective diagnoses.  
For example, a February 2005 treatment record written by S. 
S. S., D. P. M., included diagnoses of hallux valgus bunion 
deformity of the right foot and post-surgical bunionectomy 
of the left foot with arthritic changes.  Moreover, a March 
2005 VA clinical record revealed an assessment of bilateral 
pes planus and plantar fasciitis.  

VA examination reports affiliated with the claims file also 
establish diagnoses of the feet.  In this regard, VA 
examination in November 2003 revealed a diagnosis of mild to 
moderate flat foot deformities and hallux valgus deformities 
with degenerative changes.  A more recent June 2005 VA 
examination also showed a diagnosis of moderate flat foot 
deformities bilaterally.  

Based on the foregoing, a current disability is established 
and the first element of a service connection claim has been 
satisfied.  

In considering the second element of service connection, 
that of in-service incurrence or aggravation, the Board must 
first determine whether a disability of the feet existed 
prior to the veteran's service.  In this regard, it is noted 
that a veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  See 38 U.S.C.A. § 1111.

In assessing whether the veteran was in sound condition upon 
entry to service, the veteran's service medical records have 
been reviewed.  The veteran's enlistment examination in 
December 1976 revealed mild, asymptomatic pes planus, as 
well as hallux valgus.  Neither condition was considered 
disabling.  The veteran denied foot trouble in a report of 
medical history completed at that time.  

Although the pes planus and hallux valgus noted upon 
examination in December 1976 were not considered disabling, 
they nevertheless constitute defects noted at the time of 
enrollment.  Because such defects were clearly noted upon 
enlistment, the presumption of soundness has been 
effectively rebutted.  As such, the relevant inquiry is not 
whether a bilateral foot disability was incurred in active 
service, but rather, whether such condition was aggravated 
by such service.  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is 
an increase in disability during such service, unless there 
is a specific finding that the increase in disability is due 
to the natural progress of the disease. 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption 
of aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

Furthermore, a pre-existing disease or injury will be 
presumed to have been aggravated by service only if the 
evidence shows that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  See Davis v. 
Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 
3.306(a) (2006).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  Accordingly, "a lasting 
worsening of the condition" -- that is, a worsening that 
existed not only at the time of separation but one that 
still exists currently -- is required.  See Routen v. Brown, 
10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 
8 Vet. App. 529, 538 (1996). 

In the present case, the competent evidence allows for a 
finding that the veteran's preexisting foot disability, 
specifically, his hallux valgus, was aggravated due to 
active service.  

In so finding, the Board relies on a July 2005 addendum to a 
June 2005 VA examination report.  In that addendum, the VA 
examiner opined that it was unlikely that the veteran had 
any osteoarthritis of either foot upon enlistment.  He then 
acknowledged in-service x-rays taken in December 1977 which 
revealed minor degenerative changes around the right first 
metatarsal phalangeal joint.  The VA examiner then opined 
that such radiologic findings indicated a permanent increase 
in the severity of the veteran's underlying hallux valgus 
deformity shown on entrance in 1976.  

Thus, based on the above, the claims file contains competent 
evidence to show that the veteran's currently diagnosed 
hallux valgus disability, which preexisted service, 
underwent a permanent worsening during active service.  As 
the opinion that the veteran's hallux valgus was permanently 
worsened in service was rendered by a VA examiner who had 
reviewed the claims folder and physically examined the 
veteran prior to issuing his addendum opinion, it is found 
to be highly probative.  Moreover, such opinion was 
predicated on objective x-ray evidence, further enhancing 
its probative weight.  

The Board acknowledges that, in the July 2005 addendum 
discussed above, the VA examiner actually stated that it was 
not likely that the veteran's preexisting bilateral foot 
disorder was aggravated beyond its natural progression 
during active service.  However, such conclusion was based 
on inaccurate facts.  Indeed, the VA examiner stated that 
the service medical records contained no documented evidence 
of arthritis.  Contradicting this, elsewhere in the report 
he cited to in-service x-rays showing minimal arthritis of 
the first metatarsal joints, which he explicitly stated was 
an indication of a permanent increase in the severity of the 
veteran's preexisting hallux valgus deformities.

While the July 2005 addendum to the June 2005 VA examination 
report contains some conflicting conclusions, the overall 
evidence is found to be in equipoise as to whether the 
veteran's preexisting bilateral foot disability was 
aggravated by active service.  As such, the benefit of the 
doubt doctrine has been applied.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Indeed, 
further evidencing equipoise is an earlier opinion found in 
a May 2003 VA progress note.  At that time, an examiner 
reviewed the veteran's service medical records, specifically 
noting treatment in 1977 and 1978.  Based on such treatment 
for foot pain, it was opined that the veteran's preexisting 
foot disability could have been aggravated by service.  
While that opinion, standing alone, is not sufficiently 
definitive to enable a grant of service connection, it does 
provide support for the aforementioned July 2005 VA 
addendum.  

In finding that the veteran's preexisting bilateral foot 
disability was aggravated by active service, the Board also 
recognizes a June 1978 in-service Physical Evaluation Board 
report which reached the opposite conclusion.  However, the 
conclusion noted in that report was unaccompanied by any 
supporting rationale.  Of particular note, the Physical 
Evaluation Board did not reconcile their conclusion with the 
in-service evidence showing arthritis of the right 
metatarsal joint, which had not been established at the time 
of the veteran's enlistment.  For this reason, the June 1978 
Physical Evaluation Board report is found to hold less 
weight than the July 2005 VA addendum, which supplies 
several basis for a finding of aggravation.

As set forth above, the weight of the evidence demonstrates 
that a preexisting bilateral foot disability was aggravated 
by active service.  Moreover, the VA examiner in June 2005 
causally related the current diagnosis to such aggravation.  
Specifically, the VA examiner in June 2005 stated that "the 
current level of arthritis reflects a permanent increase in 
the severity of (the veteran's) hallux valgus..."

In conclusion, the competent evidence shows that the veteran 
had a preexisting bilateral foot disability at the time of 
enlistment.  Moreover, the evidence reveals that such 
preexisting injury was aggravated by active service and that 
the current disability causally relates to such aggravation.  
Accordingly, there is a basis for a grant of the benefit 
sought on appeal.


ORDER

Service connection for a bilateral foot disability is 
granted.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


